

115 SJ 32 IS: Disapproving the rule submitted by the Department of Labor relating to savings arrangements established by States for non-governmental employees.
U.S. Senate
2017-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 32IN THE SENATE OF THE UNITED STATESMarch 6, 2017Mr. Hatch (for himself, Mr. Inhofe, Mr. Isakson, Mr. McConnell, Ms. Murkowski, Mr. Perdue, Mr. Roberts, and Mr. Scott) introduced the following joint resolution; which was read twice and referred to the Committee on FinanceJOINT RESOLUTIONDisapproving the rule submitted by the Department of Labor relating to savings arrangements
			 established by States for non-governmental employees.
	
 That Congress disapproves the rule submitted by the Department of Labor relating to Savings Arrangements Established by States for Non-Governmental Employees (published at 81 Fed. Reg. 59464 (August 30, 2016)), and such rule shall have no force or effect.